FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 04-30219
                Plaintiff-Appellee,
                                              D.C. No.
               v.
                                         CR-03-00016-SEH
JASY VON BROWN, aka Jasy Drags
                                           OPINION AND
Wolf,
                                              ORDER
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
               for the District of Montana
        Sam E. Haddon, District Judge, Presiding

                  Argued and Submitted
          January 11, 2005—Seattle, Washington

                   Filed August 8, 2005

       Before: Mary M. Schroeder, Chief Judge, and
  Susan P. Graber and Raymond C. Fisher, Circuit Judges.

                    Per Curiam Opinion




                           10185
                       UNITED STATES v. BROWN                        10187
                              COUNSEL

David F. Ness, Assistant Federal Defender, Federal Defenders
of Montana, Great Falls, Montana, for the defendant-
appellant.

Klaus P. Richter, Assistant United States Attorney, Billings,
Montana, for the plaintiff-appellee.


                               OPINION

PER CURIAM:

   Defendant Jasy Von Brown pleaded guilty to one count of
burglary, in violation of 18 U.S.C. § 1153(a) and Montana
Code Annotated § 45-6-204. He appeals his sentence as a
career offender under the United States Sentencing Guidelines
(U.S.S.G.) § 4B1.1. In keeping with our decisions in United
States v. Quintana-Quintana, 383 F.3d 1052, 1053 (9th Cir.
2004), cert. denied, 125 S. Ct. 1100 (2005), and United States
v. Smith, 390 F.3d 661, 666-67 (9th Cir. 2004), we hold that
enhancing Defendant’s sentence on account of his prior con-
victions did not violate the Sixth Amendment, as interpreted
by the Supreme Court in Blakely v. Washington, 542 U.S. 296
(2004), and United States v. Booker, 125 S. Ct. 738, 755-56
(2005).

                    PROCEDURAL HISTORY

  The base offense level for Defendant’s crime of conviction
was 17. U.S.S.G. § 2B2.1(a)(1). But, because the conviction
qualified as a “crime of violence”1 and Defendant had at least
  1
   The indictment charged, and Defendant admitted in his plea agreement,
that he burglarized a residence. This act satisfies the definition of “crime
of violence” found in U.S.S.G. § 4B1.2: “The term ‘crime of violence’
means any offense under federal or state law, punishable by imprisonment
for a term exceeding one year, that . . . is burglary of a dwelling[.]”
(emphasis added).
10188                  UNITED STATES v. BROWN
two prior felony convictions for crimes of violence,2 he was
sentenced as a career offender under U.S.S.G. § 4B1.1, and
his offense level was increased to 29. After a three-point
reduction for acceptance of responsibility, his total offense
level was 26. Defendant’s criminal history category was VI
because of his five prior felony convictions and his sentencing
as a career offender. U.S.S.G. § 4B1.1(a). With an offense
level of 29 and a criminal history category of VI, the resultant
sentencing range was 120 to 150 months; the court imposed
a sentence of 148 months.

                            DISCUSSION

   [1] On appeal, Defendant raises two related issues pertain-
ing to the career-offender enhancement.3 First, he argues that
the fact of his prior convictions had to be proved to a jury
beyond a reasonable doubt. That argument is foreclosed by
Quintana-Quintana, 383 F.3d at 1053, which held that
Blakely, 542 U.S. 296, does not upset the rule that Apprendi
v. New Jersey, 530 U.S. 466 (2000), carves out an exception
for proving the fact of a prior conviction. Booker, 125 S. Ct.
at 755-56, which applied Blakely to the federal Sentencing
Guidelines, does not change the Sixth Amendment analysis.
See Booker, 125 S. Ct. at 756 (“Any fact (other than a prior
conviction) which is necessary to support a sentence exceed-
ing the maximum authorized by the facts established by a plea
of guilty or a jury verdict must be admitted by the defendant
or proved to the jury beyond a reasonable doubt.”) (emphasis
added); see also United States v. Cortez-Arias, 403 F.3d 1111,
1114 n.8 (9th Cir. 2005) (“Because the sentencing enhance-
  2
     Two of Defendant’s prior convictions were for second-degree assault,
a Class B felony that “has as an element the use, attempted use, or threat-
ened use of physical force against the person of another,” U.S.S.G.
§ 4B1.2(a)(1), and is punishable by up to 10 years’ imprisonment. See
Wash. Rev. Code §§ 9A.20.021(1)(b), 9A.36.021.
   3
     We review for plain error, because Defendant did not raise these argu-
ments before the district court. United States v. Ameline, 409 F.3d 1073,
1078 (9th Cir. 2005) (en banc).
                       UNITED STATES v. BROWN                        10189
ment we address is based only on the fact of a prior convic-
tion, our decision is unaffected by the Supreme Court’s recent
holding in [Booker].”); United States v. Moreno-Hernandez,
397 F.3d 1248, 1255 n.8 (9th Cir. 2005) (same).

   [2] Defendant’s second argument is that, even if the fact of
a prior conviction need not be proved to a jury beyond a rea-
sonable doubt, a jury must decide whether a prior conviction
should be classified as a “crime of violence” for the purpose
of determining career-offender status under U.S.S.G. § 4B1.1.
We rejected a nearly identical argument in Smith, 390 F.3d at
666-67. There, we held that the district court determined no
more than the “fact of a prior conviction” when it character-
ized the defendant’s prior convictions as “violent felonies” for
purposes of the Armed Career Criminal Act, 18 U.S.C.
§ 924(c). We reasoned that the categorical and modified cate-
gorical analyses conducted pursuant to Taylor v. United
States, 495 U.S. 575 (1990), and employed in Smith, prohibit
inquiry into the facts underlying a prior conviction. Smith,
390 F.3d at 664-66. We see no principled basis for a different
rule under the career-offender provisions of the Sentencing
Guidelines. See United States v. Riley, 183 F.3d 1155, 1158
(9th Cir. 1999) (applying the Taylor categorical approach to
a “crime of violence” determination under the career-offender
provisions of the Sentencing Guidelines).

   [3] When the Taylor approach is followed, the categoriza-
tion of a prior conviction as a “violent felony” or a “crime of
violence” is a legal question, not a factual question coming
within the purview of Apprendi, Blakely, and Booker.4 See,
   4
     The Supreme Court recently signaled that Sixth Amendment concerns
are implicated when courts stray from the Taylor approach and make find-
ings of fact about the prior conviction by referring to sources outside the
formal record of conviction. See Shepard v. United States, 125 S. Ct.
1254, 1262-63 (2005) (plurality) (holding that such findings would raise
“serious risks of unconstitutionality”); id. at 1264 (Thomas, J., concurring
in part and concurring in the judgment) (arguing that “broadening the evi-
10190                   UNITED STATES v. BROWN
e.g., United States v. Lewis, 405 F.3d 511, 514 (7th Cir. 2005)
(“That legal criteria (‘what kind of crime is this?’) rather than
factual inquiries (‘what did this person do when violating that
statute?’) identify a ‘crime of violence’ is the principal reason
why the [prior convictions] proviso to Booker exists[.]”);
United States v. McGuire, 389 F.3d 225, 231 (1st Cir. 2004)
(noting that “whether a prior conviction qualifies as a predi-
cate offense under [U.S.S.G.] section 4B1.1 is a question of
law” and holding that the defendant’s sentencing as a career
offender did not violate Blakely) (internal quotation marks
and alterations omitted); United States v. Trala, 386 F.3d 536,
547 n.15 (3d Cir. 2004) (holding, under U.S.S.G. § 4B1.1,
that “whether an offense is a ‘crime of violence or a con-
trolled substance offense’ is a legal determination, which does
not raise an issue of fact under Blakely or Apprendi”).
Accordingly, Defendant’s sentence was not based on an
impermissible finding of fact, but only on the fact of his prior
convictions. Therefore, there is no Sixth Amendment viola-
tion.

  We have held that “where the district court did not treat the
sentencing guidelines as advisory but the defendant’s sen-

dence judges may consider when finding facts under Taylor . . . would not
give rise to constitutional doubt, as the plurality believes,” but to “consti-
tutional error”); see also United States v. Ngo, 406 F.3d 839, 843 (7th Cir.
2005) (holding that the court’s finding that the defendant’s prior convic-
tions were not part of a common scheme or plan violated the Sixth
Amendment principles articulated in Shepard); United States v. Washing-
ton, 404 F.3d 834, 841 (4th Cir. 2005) (holding that the Sixth Amendment
was violated because “the sentencing court relied on facts outside the
indictment,” and that its analysis therefore “involved more than the ‘fact
of a prior conviction’ ”).
   Those concerns are absent here because Defendant has not argued (nor
could he, see notes 1 and 2, supra) that the district court strayed from the
categorical approach. Cf. United States v. Childs, 403 F.3d 970, 972 (8th
Cir. 2005) (“In this case, the district court considered only the charging
documents and Childs’ admissions to convictions to find that Childs’ four
prior convictions were violent felonies. For that reason Shepard . . .
affords Childs no relief.”).
                   UNITED STATES v. BROWN                10191
tence was not enhanced by extra-verdict findings,” a noncon-
stitutional sentencing error has occurred. See United States v.
Ameline, 409 F.3d 1073, 1084 n.8 (9th Cir. 2005) (en banc).
Both parties should notify the court within 10 days of the pub-
lished date of this opinion if they want to pursue an Ameline
remand. See id. at 1084 (“When faced with an unpreserved
Booker/Fanfan error, the reviewing panel must first determine
if an eligible party wants to pursue the subject.”).

  BRIEFING ORDERED.